08/18/2021



                                                                                           Case Number: DA 21-0370




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0370

HAMLIN CONSTRUCTION AND
DEVELOPMENT COMPANY INC., a
Montana Corporation; JERRY
HAMLINand BARBARA HAMLIN,
Individually and as TRUSTEES OF THE
HAMLIN FAMILY
REVOCABLE LIVING TRUST,

            Plaintiffs and Appellants,
                                                      ORDER OF MEDIATOR APPOINTMENT
       v.

MONTANA DEPARTMENT OF
TRANSPORTATION;
JOHN DOES 1-5; JANE DOES 1-5; ABC
ENTITIES,
ORGANIZATIONS OR AGENCIES 1-5,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Brenda L. Wahler, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this August 18, 2021.
                                      Bowen Greenwood, Clerk of the Supreme Court

c:    Stefan T. Wall, Denny Kevin Palmer, Christian Thomas Nygren, Hannah Clarice
Woolsey